                                                                              1   Kevin L. Hernandez, Esq.
                                                                                  Nevada Bar No. 12594
                                                                              2   LAW OFFICE OF KEVIN L.
                                                                                  HERNANDEZ
                                                                              3   8872 S. Eastern Avenue, Suite 270
                                                                                  Las Vegas, Nevada 89123
                                                                              4   T: (702) 563-4450
                                                                                  F: (702) 552-0408
                                                                              5   kevin@kevinhernandezlaw.com
                                                                                  Attorney for Plaintiff
                                                                              6

                                                                              7                                  UNITED STATES DISTRICT COURT

                                                                              8                                          DISTRICT OF NEVADA

                                                                              9   TERRENCE PETERSON, an individual;                         Case No.: 2:19-cv-00633-APG-EJY
                                                                             10                                        Plaintiff,
                                                                             11                                                             STIPULATION AND ORDER
                                                                                        v.
Law Office of Kevin L. Hernandez




                                                                                                                                            EXTENDING TIME TO FILE
                                                                             12                                                             OPPOSITION TO MOTION FOR
                                   TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                                                                                            SUMMARY JUDGMENT [ECF No. 26]
                                                                             13   I.C. SYSTEM, INC., a foreign corporation;
                                       8872 S. Eastern Avenue, Suite 270




                                                                                  TRANS UNION LLC, a foreign limited-liability
                                           Las Vegas, Nevada 89123




                                                                                                                                                          (First Request)
                                                                             14   company;
                                                                                                                  Defendants.
                                                                             15

                                                                             16              IT IS HEREBY STIPULATED AND AGREED between Plaintiff, Terrence Peterson
                                                                             17   (“Peterson”), and Defendant, I.C. System, Inc. (“ICS”) (collectively referred to as the “Parties”),
                                                                             18   by and through their respective attorneys of record, that Plaintiff’s deadline to file his Opposition
                                                                             19   to ICS’s Motion for Summary Judgment [Dkt. 26], filed on December 12, 2019, is hereby extended
                                                                             20   up to and including January 20, 2020.
                                                                             21              Plaintiff requires additional time to prepare an appropriate response. The Parties have also
                                                                             22   engaged in settlement discussions and may use this time to discuss possible early resolution of the
                                                                             23   matter without expending unnecessary attorney’s fees and costs.
                                                                             24   ///
                                                                             25   ///
                                                                             26   ///
                                                                             27   ///
                                                                             28   ///

                                                                                                                                    Page 1 of 2
                                                                              1          This is the Parties first request for an extension of this deadline and is not made for the

                                                                              2   purpose of delay or bad faith.

                                                                              3   Respectfully Submitted.

                                                                              4    Dated: December 27, 2019                         Dated: December 27, 2019
                                                                              5    LAW OFFICE OF                                    LAW OFFICE OF STEPHEN M. DIXON,
                                                                                   KEVIN L. HERNANDEZ                               LTD.
                                                                              6
                                                                                   /s/ Kevin L. Hernandez                           /s/ Stephen M. Dixon
                                                                              7    Kevin L. Hernandez, Esq.                         Stephen M. Dixon, Esq.
                                                                                   Nevada Bar No. 12594                             Nevada Bar No. 10025
                                                                              8    8872 S. Eastern Avenue, Suite 270                10181 W. Park Run Dr., Suite 110
                                                                                   Las Vegas, Nevada 89123                          Las Vegas, Nevada 89145
                                                                              9    kevin@kevinhernandezlaw.com                      Steve@stevedixonlaw.com
                                                                                   Attorney for Plaintiff                           Attorney for Defendant I.C. System, Inc.
                                                                             10

                                                                             11
Law Office of Kevin L. Hernandez




                                                                             12                                                       IT IS SO ORDERED:
                                   TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                             13
                                       8872 S. Eastern Avenue, Suite 270




                                                                                                                                      ____________________________________
                                                                                                                                      UNITED STATES DISTRICT JUDGE
                                           Las Vegas, Nevada 89123




                                                                             14

                                                                             15                                                       DATED: ____________________________

                                                                             16

                                                                             17

                                                                             18

                                                                             19

                                                                             20

                                                                             21

                                                                             22

                                                                             23

                                                                             24

                                                                             25

                                                                             26

                                                                             27

                                                                             28

                                                                                                                             Page 2 of 2
